Case 2:16-cv-13971-AJT-EAS ECF No. 75, PageID.878 Filed 11/05/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

JAMES E. BLAU #214995,
                                      No. 2:16-cv-13971
      Plaintiff,
v                                     HON. ARTHUR J. TARNOW

ANGELA FORTESCUE, HEIDI     MAG. ELIZABETH A. STAFFORD
WASHINGTON & JOHN DOE, in
their individual & official
capacity,

      Defendants.

EXCOLO LAW, PLLC                      Cori E. Barkman (P61470)
Solomon M. Radner (P73653)            Garett Koger (P82115)
Attorney for Plaintiff                Assistant Attorneys General
26700 Lahser Road, Suite 401          Attorneys for Defendant Fortescue
Southfield, MI 48033                  MDOC Division
(248) 291-9712                        P.O. Box 30217
sradner@excololaw.com                 Lansing, MI 48909
                                      (517) 335-3055
                                      barkmanc@michigan.gov
                                      kogerg@michigan.gov
                                                                   /

          STIPULATION AND ORDER REGARDING
    DISCOVERY MATTERS AND STATUS CONFERENCE DATE

      NOW COMES Plaintiff and Defendants, by counsel, who stipulate

to the following:

      Discovery in this matter is currently ongoing and will end

December 30, 2019.

                                     1
Case 2:16-cv-13971-AJT-EAS ECF No. 75, PageID.879 Filed 11/05/19 Page 2 of 4




     The parties are limited to 25 interrogatories each, 10 Requests for

Production of Documents, and 10 Requests for Admission.

     All written discovery must be served by December 15, 2019.

     Counsel for Defendant Fortescue is authorized to take the

deposition of Plaintiff James E. Blau pursuant to Fed. R. 30(a)(2)(B) at

a mutually agreed upon date and time.

     The Status Conference currently scheduled for November 14, 2019

at 11:00 AM before the Honorable Arthur J. Tarnow will be rescheduled

until January 6, 2020 at 3:00 PM.

     It is so stipulated.


Dated: November 4, 2019                  /s/ Solomon M. Radner
                                         Solomon M. Radner (P73653)
                                         Attorney for Plaintiff

Dated: November 4, 2019                  /s/ Cori E. Barkman
                                         Cori E. Barkman (P61470)
                                         Attorney for Defendant




                                     2
Case 2:16-cv-13971-AJT-EAS ECF No. 75, PageID.880 Filed 11/05/19 Page 3 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN

JAMES E. BLAU #214995,
                                      No. 2:16-cv-13971
     Plaintiff,
v                                     HON. ARTHUR J. TARNOW

ANGELA FORTESCUE, HEIDI     MAG. ELIZABETH A. STAFFORD
WASHINGTON & JOHN DOE, in
their individual & official
capacity,

     Defendants.

EXCOLO LAW, PLLC                      Cori E. Barkman (P61470)
Solomon M. Radner (P73653)            Garett Koger (P82115)
Attorney for Plaintiff                Assistant Attorneys General
26700 Lahser Road, Suite 401          Attorneys for Defendant Fortescue
Southfield, MI 48033                  MDOC Division
(248) 291-9712                        P.O. Box 30217
sradner@excololaw.com                 Lansing, MI 48909
                                      (517) 335-3055
                                      barkmanc@michigan.gov
                                      kogerg@michigan.gov
                                                                   /

                                 ORDER


     Consistent with the above stipulation,

     IT IS ORDERED that a period of discovery as laid out above shall

occur and the currently scheduled status conference will be adjourned



                                     3
Case 2:16-cv-13971-AJT-EAS ECF No. 75, PageID.881 Filed 11/05/19 Page 4 of 4




until January 6, 2020 at 3:00 PM. The parties will discuss at the status

conference whether additional motions will be filed.



                                   s/Arthur J. Tarnow
                                   Honorable Arthur J. Tarnow
                                   United States District Court Judge


Order Prepared By: Cori Barkman (P61470)
Attorney for Defendant




                                     4
